Citation Nr: 1519545	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  07-10 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for  service connection for a cardiovascular disability claimed as hypertension.   

2.  Entitlement to service connection for a cardiovascular disability claimed as hypertension.   

3.  Entitlement to service connection for an acquired psychiatric disorder. 

4.  Entitlement to service connection for residuals of a right foot injury. 

5.  Entitlement to service connection for left-sided rib cage disability. 

6.  Entitlement to service connection for arthritis.

7.  Entitlement to service connection for bilateral knee pain.

8. Entitlement to service connection for a bilateral hip condition.
9. Entitlement to service connection for a bilateral ankle condition.

10. Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities.

11. Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.

12. Entitlement to service connection for bilateral radiculopathy of the upper extremities.

13. Entitlement to service connection for bilateral radiculopathy of the lower extremities.

14. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from July 1959 to July 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico, dated in September 2006 and October 2011.

A January 2014 Board decision denied entitlement to service connection for an acquired psychiatric disorder, a left-sided rib cage injury, residuals of a right foot injury, and arthritis, as well as declined to reopen the issue of entitlement to service connection for hypertension.  Consequent to an October 2014 Memorandum Decision by the Court of Appeals for Veterans Claims (Court), the appeal was remanded to the Board.  

Meanwhile, an October 2011 rating decision denied the issues of entitlement to service connection for bilateral knee pain, a bilateral hip condition, a bilateral ankle condition, bilateral peripheral neuropathy of the upper extremities, bilateral peripheral neuropathy of the lower extremities, bilateral radiculopathy of the upper extremities, and bilateral radiculopathy of the lower extremities, as well as entitlement to a TDIU.  While the Veteran was appealing the issues addressed in the Board's January 2014 denial to the Court, he appealed the RO's October 2011 denial of the remaining issues to the Board.  As such, all 14 issues are now before the Board.  

The issues of entitlement to service connection for a cardiovascular disability, an acquired psychiatric disorder, residuals of a right foot injury, a left-sided rib cage disability, arthritis, bilateral knee pain, a bilateral hip condition, a bilateral ankle condition, bilateral peripheral neuropathy of the upper extremities, bilateral peripheral neuropathy of the lower extremities, bilateral radiculopathy of the upper extremities, and bilateral radiculopathy of the lower extremities, as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  A November 1978 rating decision denied entitlement to service connection for hypertension; the Veteran did not file a timely notice of disagreement, nor did he submit new and material evidence within the appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension has been received since the November 1978 rating decision.


CONCLUSIONS OF LAW

1.  The November 1978 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1976); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1978); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  Evidence submitted to reopen the claim of entitlement to service connection for hypertension is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2014).  Given the favorable disposition of the actions here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Certain chronic disabilities, such as cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans' cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  Shade v. Shinseki, 24 Vet. App. 110 (2012).  

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F. 3d 1362 (Fed. Cir. 2011).  

Here, the RO denied entitlement to service connection for hypertension in the November 1978 rating decision because hypertension was not found.  The Veteran was notified of the decision that same month; however, he did not express disagreement or submit any more evidence within one year of the RO's last adjudication of his claim.  38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F. 3d 1362 (Fed. Cir. 2011).

In light of above, the November 1978 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1976); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1978); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

The Veteran submitted a petition to reopen his hypertension claim in October 2005.  In a September 2006 rating decision, the RO denied the Veteran's petition to reopen the previously-denied hypertension claim, determining that new and material evidence had not been received.  Regardless of the RO's decision in this regard, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

As noted above, the basis of the prior final denial in November 1978 was the RO's determination that hypertension was not found.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the November 1978 rating decision that addresses this basis.  

Evidence received by VA since the November 1978 rating decision includes VA treatment records which list hypertension among the Veteran's diagnosed disabilities.  As suggested in the Court's October 2014 Memorandum Decision, this evidence is "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for hypertension since the November 1978 rating decision.  On that basis, the claim is reopened.  


ORDER

New and material evidence having been submitted, the appeal as to entitlement to service connection for hypertension is reopened.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand.  However, a remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014). 

As stated above, with respect to the issues addressed herein, the Board's prior  January 2014 decision was set aside and remanded by the Court in October 2014.  In its October 2014 Memorandum Decision, the Court found that there was reason to believe that post-service treatment records had not been associated with the claims file, and inasmuch as these records were potentially relevant to the Veteran's claims for benefits, the Board should have attempted to secure them or explained why they had not been obtained, or otherwise explained why they were not needed to decide the claim.  

As such, the RO must obtain and associate with the record updated VA treatment records from the VA Caribbean Healthcare System in San Juan, the Commonwealth of Puerto Rico, and solicit the names, addresses and treatment dates pertaining to any private medical professional who has treated the Veteran for his disabilities.  If the Veteran identifies and submits a completed release for any private treatment records which are not already associated with the record, then the RO must make appropriate attempts to obtain any such records.  

Additionally, with respect to the issues of entitlement to service connection for bilateral knee pain, a bilateral hip condition, a bilateral ankle condition, bilateral peripheral neuropathy of the upper extremities, bilateral peripheral neuropathy of the lower extremities, bilateral radiculopathy of the upper extremities, and bilateral radiculopathy of the lower extremities, as well as entitlement to a TDIU, the Board finds that the these issues are inextricably intertwined with the issues being remanded herein.  All issues "inextricably intertwined" with the issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claims of entitlement to service connection for bilateral knee pain, a bilateral hip condition, a bilateral ankle condition, bilateral peripheral neuropathy of the upper extremities, bilateral peripheral neuropathy of the lower extremities, bilateral radiculopathy of the upper extremities, and bilateral radiculopathy of the lower extremities, as well as entitlement to a TDIU, are "intertwined" with the issues remanded by the Court and being remanded by the Board for additional development herein (particularly the issue of  entitlement to service connection for arthritis), because a decision on the latter, remanded claims may have an impact on the former claims.  Consequently, the claims must be remanded for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all records of VA treatment from the VA Caribbean Healthcare System in San Juan, the Commonwealth of Puerto Rico, and any associated outpatient clinics, dated from September 2014 to the present.  

2.  Request that the Veteran identify any records of private treatment pertaining to the claims remanded herein.  Take appropriate action(s), to include soliciting appropriate releases from the Veteran, to request all identified records.  In light of the changes to 38 U.S.C.A. § 5103A(2)(B), the RO must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to this directive should be associated with the claims file.  

3.  Thereafter, following any additional development deemed necessary, adjudicate the reopened claim for service connection for hypertension de novo, and readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, then issue a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


